1
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT
8
                          SOUTHERN DISTRICT OF CALIFORNIA
9
     CHRISTOPHER ALARCON,                              CASE NO. 15cv992-LAB (KSC)
10
                                        Plaintiff,
11                                                     ORDER GRANTING JOINT
                          vs.                          DISMISSAL [Dkt. 61]
12
     VITAL RECOVERY SERVICES, INC., et
13   al.,
14                                  Defendants.
15            The parties’ joint motion to dismiss is GRANTED. Dkt. 61. This entire action is

16   DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees. FRCP

17   41(a).

18            IT IS SO ORDERED.

19   Dated: August 16, 2019

20                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
21
22
23
24
25
26
27
28



                                                 -1-
